           Case 1:18-cv-03882-VSB Document 48 Filed 09/23/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                           9/23/2020
PATRICK EDIAGBONYA,                                       :
                                                          :
                                         Plaintiff,       :
                                                          :       18-CV-3882 (VSB)
                      - against -                         :
                                                          :      OPINION & ORDER
UNITED STATES OF AMERICA,                                 :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

Appearances:

Nadi Ganesan Viswanathan
Viswanathan Asia-Pacific International Law Practice GR.
New York, New York
Counsel for Plaintiff

Danielle J. Levine
United States Attorney’s Office for the Southern District of New York
New York, New York
Counsel for Defendant.

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Patrick Ediagbonya (“Plaintiff” or “Ediagbonya”) brings this action pursuant to

the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671, et seq. (“FTCA”), seeking to

recover for alleged injuries stemming from a motor vehicle accident on August 12, 2015,

involving an employee of the Internal Revenue Service (“IRS”). Because Plaintiff has failed to

show that Plaintiff’s counsel acted diligently in his attempt to timely file Plaintiff’s Complaint,

equitable tolling cannot be invoked, and Defendant’s motion for summary judgment dismissing

Plaintiff’s Complaint as untimely is GRANTED.
              Case 1:18-cv-03882-VSB Document 48 Filed 09/23/20 Page 2 of 8




                    Background

           On August 12, 2015, Plaintiff was involved in a motor vehicle accident with an employee

of the IRS. (Pl. Fact St.1 ¶ 1.) Plaintiff sustained injuries to his shoulder and ankle, and

continues to suffer from neck, shoulder, lower back, hip, and ankle pain. (Compl.2 ¶¶ 14–18.)

Plaintiff filed a claim with the Claims Management Office of the IRS, which was denied. (Pl.

Fact St. ¶¶ 2, 3.) The IRS Claims Office notified Plaintiff by letter dated October 30, 2017, that

if he intended to appeal the denial of his claim, he must file suit in an appropriate Federal District

Court no later than six months from the date of the letter—on or before April 30, 2018. (Id. ¶¶

4–6; Levine Decl.3 Exh. 6, Doc. 33-6.) Plaintiff filed this action on May 1, 2018, at 12:05 a.m.

(Viswanathan Decl.4 Exh. 1.)

                    Procedural History

           Plaintiff commenced this action by filing a Complaint on May 1, 2018, (Doc. 1), which

was re-filed on May 2, 2018 (Doc. 5), as the initial filing was deemed deficient by the Clerk’s

Office.5 On the same day he initially attempted to file the Complaint, Plaintiff also filed a

motion seeking relief nunc pro tunc, claiming that he made the requisite efforts to file the case on

or before April 30, 2018, but was unable to do so due to a “computer technical-hang of the




1
    “Pl. Fact St.” refers to Plaintiff’s Response Rule 56.1 Statement and Plaintiff’s Rule 56.1 Statement. (Doc. 40.)
2
  “Compl.” refers to Plaintiff’s Complaint, filed on May 1, 2018, (Doc. 1), and re-filed on May 2, 2018 (Doc. 5), as
the initial filing was deemed deficient by the Clerk’s Office.
3
  “Levine Decl.” refers to the Declaration of Danielle J. Levine in support of Defendant’s motion for summary
judgment. (Doc. 33.)
4
 “Viswanathan Decl.” refers to the Declaration of [Ganesh] Nadi Viswanathan filed in opposition to Defendant’s
motion for summary judgment. (Doc. 37.)
5
  Plaintiff’s Complaint is deemed as having been filed on May 1, 2018. See Johnson v. Colvin, No. 15–cv–3865
(KBF), 2015 WL 7078648, *2–*3 (S.D.N.Y. Nov. 13, 2015) (finding that a complaint which was “not docketed
solely due to a technical issue with the signature’s format,” is considered as having been filed on the date initially
received); Fed. R. Civ. P. 5 (“The clerk must not refuse to file a paper solely because it is not in the form prescribed
by these rules or by a local rule or practice.”).

                                                                 2
          Case 1:18-cv-03882-VSB Document 48 Filed 09/23/20 Page 3 of 8




Court’s website at around midnight.” (Doc. 4 ¶ 7.)

       On October 25, 2018, Defendants Steven Mnuchin, David Kautter and Laina

Marcandetti, filed an Answer to the Complaint, and a memorandum of law in opposition to the

motion for relief nunc pro tunc. (Docs. 18, 19.) Plaintiff filed his reply in further support of his

motion on October 30, 2018. (Doc. 20.) On November 5, 2018, I issued an order allowing

Plaintiff to amend the Complaint and substitute the United States as Defendant in place of

Defendants Steven Mnuchin, David Kautter and Laina Marcandetti. (Doc. 21.) I also explained

that “[b]ecause the limitations period set forth in § 2401(b) is non-jurisdictional, this action may

proceed if Plaintiff succeeds in establishing that he is entitled to equitable tolling.” (Id.)

       On December 3, 2018, I entered a case management plan and scheduling order, which set

a schedule for summary judgment motions, (Doc. 25,) and that schedule was revised on February

8, 2019, (Doc. 30). Defendant filed its motion for summary judgment on March 7, 2019,

accompanied by a memorandum of law, a declaration with exhibits, and a rule 56.1 statement,

(Docs. 31–34). Plaintiff filed a memorandum of law in opposition accompanied by a rule 56.1

statement and a declaration with exhibits, on April 18, 2019, (Docs. 37, 39, 40,) and Defendant

filed a reply memorandum of law accompanied by a response to Plaintiff’s rule 56.1 statement

and a declaration on April 30, 2019, (Docs. 41–43).

               Legal Standard

       Summary judgment is appropriate when “the parties’ submissions show that there is no

genuine issue as to any material fact and the moving party is entitled to judgment as a matter of

law.” Fay v. Oxford Health Plan, 287 F.3d 96, 103 (2d Cir. 2002); see also Fed. R. Civ. P.

56(a). “[T]he dispute about a material fact is ‘genuine[]’ . . . if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,



                                                       3
          Case 1:18-cv-03882-VSB Document 48 Filed 09/23/20 Page 4 of 8




Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law,” and “[f]actual disputes that are irrelevant or unnecessary will not be

counted.” Id.

        On a motion for summary judgment, the moving party bears the initial burden of

establishing that no genuine factual dispute exists, and, if satisfied, the burden shifts to the

nonmoving party to “set forth specific facts showing that there is a genuine issue for trial,” id. at

256, and to present such evidence that would allow a jury to find in his favor, see Graham v.

Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000). To defeat a summary judgment motion, the

nonmoving party “must do more than simply show that there is some metaphysical doubt as to

the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by . . . citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including

those made for purposes of the motion only), admissions, interrogatory answers, or other

materials . . . .” Fed. R. Civ. P. 56(c)(1). In the event that “a party fails . . . to properly address

another party’s assertion of fact as required by Rule 56(c), the court may,” among other things,

“consider the fact undisputed for purposes of the motion” or “grant summary judgment if the

motion and supporting materials—including the facts considered undisputed—show that the

movant is entitled to it.” Fed. R. Civ. P. 56(e)(2), (3).

        Additionally, in considering a summary judgment motion, a court must “view the

evidence in the light most favorable to the non-moving party and draw all reasonable inferences

in its favor, and may grant summary judgment only when no reasonable trier of fact could find in

favor of the nonmoving party.” Allen v. Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (citation and



                                                        4
           Case 1:18-cv-03882-VSB Document 48 Filed 09/23/20 Page 5 of 8




internal quotation marks omitted); see also Matsushita, 475 U.S. at 587. “[I]f there is any

evidence in the record that could reasonably support a jury’s verdict for the non-moving party,”

summary judgment must be denied. Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286

(2d Cir. 2002).

                  Discussion

       In my Order of November 5, 2018, I explained to the parties that “[b]ecause the

limitations period set forth in § 2401(b) is non-jurisdictional, this action may proceed if Plaintiff

succeeds in establishing that he is entitled to equitable tolling.” (Doc. 21 (citing United States v.

Wong, 575 U.S. 402, 418–20 (2015)).) “To qualify for [equitable tolling,] the [plaintiff] must

establish that extraordinary circumstances prevented him from filing his [claim] on time, and that

he acted with reasonable diligence throughout the period he seeks to toll.” Phillips v.

Generations Family Health Ctr., 723 F.3d 144, 150 (2d Cir. 2013) (quoting Doe v. Menefee, 391

F.3d 147, 159 (2d Cir. 2004)). “The plaintiff must also show that his lawyers were reasonably

diligent in determining ‘the appropriate parties to sue, and what, if any, restrictions on the time

and forum for bringing such a claim might exist.’” Id. (quoting A.O.C. ex rel. Castillo v. United

States, 656 F.3d 135, 145 (2d Cir. 2011)). “One who fails to act diligently cannot invoke

equitable principles to excuse [a] lack of diligence.” Ko v. JP Morgan Chase Bank, N.A., 730 F.

App’x 62, 64 (2d Cir. 2018) (quoting Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 151

(1984)).

       Here, Plaintiff has not demonstrated that he acted diligently during the relevant time

period, or that the circumstances are so extraordinary as to warrant equitable tolling. Although

he had six months to file the Complaint in this action, Plaintiff’s counsel did not attempt to file

the Complaint until the evening of the very last day of the limitations period—April 30, 2018—



                                                      5
            Case 1:18-cv-03882-VSB Document 48 Filed 09/23/20 Page 6 of 8




at which time he purportedly encountered “technical failure” on the ECF system and could not

file the Complaint until 12:05 a.m., on May 1, 2018. 6 (Pl. Mem.7 5.) A court in this District has

found that technical problems with the ECF system, when plaintiff waited until the last day to

file a complaint, is not sufficient to warrant the application of equitable tolling. Yesh Diamonds,

Inc. v. Yashaya, 2010 WL 3851993, at *3 (S.D.N.Y. Sept. 27, 2010) (finding plaintiff’s counsel

showed a lack of lack of due diligence by waiting “until the eleventh hour to attempt his filing,”

and that his inability to file the Complaint due to problems encountered on ECF was insufficient

to justify equitable tolling); Temburri v. Berryhill, No. 16-CV-5784 (PKC), 2018 WL 1175141,

*2 (E.D.N.Y. Mar. 5, 2018) (denying to apply equitable tolling when Plaintiff’s counsel’s

computer crashed and froze, causing Plaintiff’s counsel to file his motion 50 minutes after the

deadline) (listing cases).

         Plaintiff’s counsel also does not explain why the Complaint was not filed at any point

during the six-month period from the date of the IRS’s letter, and merely states he “took all

diligent steps as were required to file this Complaint on or before April 30, 2018.” (Pl. Mem. 5;

see also Plaintiff’s Motion nunc pro tunc, Doc. 4 ¶ 7 (“Plaintiff . . . made all the efforts to file the

suit in this action on April 30, 2018. However, because of a computer technical-hang of the

Court’s website at around midnight, the Complaint could only be filed five minutes past the


6
  I note that the nature of the technical difficulties is not clear from and has not been explained in Plaintiff’s filings.
Based on Plaintiff’s memoranda of law he appears to claim that the technical difficulty was the fault of the ECF
system, (Pl. Mem. 5; see also Plaintiff’s Motion nunc pro tunc, Doc. 4 ¶ 7); however, after being confronted by
Defendant’s opposition papers, Plaintiff altered the basis for the alleged technical difficulty in response to
Defendant’s rule 56.1 fact statement claiming that his attorney’s computer froze, and it was his attorney’s computer
failure, not a failure of the ECF system, that caused the untimely filing, (Pl. Fact. St. ¶ 15). Plaintiff’s shifting
factual assertions were no doubt attributable to Defendant’s submission of a letter from the Clerk of Court dated
January 11, 2019, which states that the ECF system was operational on April 30, 2018, “without interruption.”
(Levine Decl. Exh. 7.) Based upon this letter, Plaintiff admits that the ECF system was operational in his response
to Defendant’s Rule 56.1 fact statement. (Pl. Fact St. ¶ 16.) In any event, neither explanation is sufficient to create
an issue of fact concerning whether or not counsel acted diligently; he clearly did not.
7
 “Pl. Mem.” refers to Plaintiff’s memorandum of law in opposition to Defendant’s summary judgment motion.
(Doc. 39.)

                                                                  6
          Case 1:18-cv-03882-VSB Document 48 Filed 09/23/20 Page 7 of 8




midnight, i.e. at 0.05 a.m.”).) This conclusory statement is insufficient to create an issue of fact

on summary judgment. Anderson, 477 U.S. at 248 (“a party opposing a properly supported

motion for summary judgment . . . must set forth specific facts showing that there is a genuine

issue for trial.” (internal quotation marks omitted)).

       Indeed, the evidence in the record demonstrates an absence of diligence. Attorney

Viswanathan had from as early as February 2018, to either help Plaintiff’s initial counsel,

Kwadwo A. Opoku, gain admission to the Southern District of New York to file the Complaint,

or to file the Complaint himself. (Levine Decl. Exh. 4, 6–8; Pl. Fact St. ¶ 9). Opoku never

applied for admission to the Southern District. (Pl. Fact. St. ¶ 10.) In mid-April, Opoku asked

Viswanathan to file the Complaint, roughly two weeks before the filing deadline. (Levine Decl.

Exh. 4, 6–8; Pl. Fact St. ¶ 11.) Rather than immediately filing the Complaint, Viswanathan

instead waited until “late in the evening on April 30th, 2018” to file the Complaint. (Levine

Decl. Exh. 5, at 7.) Plaintiff’s counsel failed to explain why he did not file the Complaint within

the two weeks before the filing deadline. Therefore, he failed to act diligently, and cannot

invoke equitable tolling. See Phillips, 723 F.3d at 150. Accordingly, Plaintiff’s Complaint was

not timely filed, counsel did not act diligently, and the Complaint is dismissed.




                                                      7
          Case 1:18-cv-03882-VSB Document 48 Filed 09/23/20 Page 8 of 8




                  Conclusion

       For the foregoing reasons, Defendant’s motion for summary judgment is GRANTED,

and Plaintiff’s Complaint is DISMISSED.

       The Clerk’s Office is respectfully directed to terminate the motion at Document 31 and

close the case.

SO ORDERED.

Dated: September 23, 2020
       New York, New York

                                                  ______________________
                                                  Vernon S. Broderick
                                                  United States District Judge




                                                  8
